Appeal from a judgment of the Steuben County Court (Peter C. Bradstreet, J.), rendered August 5, 2002. The judgment convicted defendant, after a jury trial, of sodomy in the first degree, attempted rape in the first degree, sexual abuse in the first degree, and endangering the welfare of a child.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, after a jury trial, of sodomy in the first degree (Penal Law former § 130.50 [3]), attempted rape in the first degree (§§ 110.00, 130.35 [3]), sexual abuse in the first degree (§ 130.65 [3]), and endangering the welfare of a child (§ 260.10). Contrary to defendant’s contention, defense counsel provided meaningful representation (see People v Baldi, 54 NY2d 137, 147 [1981]; *894People v Phelps, 4 AD3d 863 [2004]; People v Kelly, 309 AD2d 1149, 1150 [2003], lv denied 1 NY3d 575 [2003]; see also People v Cuttler, 270 AD2d 654 [2000], lv denied 95 NY2d 795 [2000]). Because defendant did not move to dismiss at the close of the People’s case, his legal insufficiency argument is not preserved for our review (see People v Gray, 86 NY2d 10, 19 [1995]). The verdict is not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]), and the sentence is not unduly harsh or severe. Present—Pine, J.P., Wisner, Scudder, Gorski and Lawton, JJ.